Citation Nr: 0300332	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  02-01 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a skin disorder, 
including psoriasis.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for dementia 
praecox, mixed type.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 29, 1943 to 
May 4, 1943.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of 
this appeal has been obtained.

2. The medical evidence does not show any current skin 
disorder, including psoriasis, that is related to 
service.

3. Service connection for dementia praecox was denied by 
the RO in a rating decision dated in May 1945 and that 
decision was not appealed.

4. Evidence submitted by the veteran since the May 1945 
rating decision is not so significant that it must be 
considered in order to fairly decide whether the veteran 
is entitled to service connection for dementia praecox 
(claimed as mental anguish).


CONCLUSIONS OF LAW

1. A skin disorder, including psoriasis was not incurred or 
aggravated in service, and is not otherwise related to 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).

2. The May 1945 RO rating decision is final.  Veterans 
Regulation No. 2(a), Part II, Par. III; Department of 
Veterans Affairs Regulation 1008; currently 38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2002).

3. New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for dementia praecox and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been 
a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements. 

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  

The July 2001 rating decision and the January 2002 
statement of the case (SOC), advised the veteran of the 
laws and regulations pertaining to service connection and 
reopening due to new and material evidence.  These 
documents informed the veteran of the evidence of record 
and explained the reasons and bases for denial.  The 
veteran was specifically informed that service connection 
was being denied for a skin disorder, including psoriasis 
because there was no medical evidence showing that the 
veteran has a skin disorder, including psoriasis that is 
linked to service.  The veteran was also informed that 
service connection for dementia praecox was being denied 
because there was no new and material evidence being 
submitted that established a link to service, or that 
established that a preexisting condition was aggravated by 
service, which was the basis for the 1945 denial on this 
issue.  The RO sent a letter dated in June 2001 that 
informed the veteran what evidence had been gathered and 
informed the veteran what evidence was still needed, 
specifically medical evidence establishing that he 
suffered from the claimed disabilities and that they are 
linked to service in some way.  The veteran was told that 
he must identify treatment providers, providing their 
addresses and appropriate authorizations.  The RO obtained 
the veteran's service medical records and private 
treatment records from Dr. Caffey.  The veteran referenced 
additional treatment records from a Dr. Boyle but did not 
reply to a RO letter seeking the address for that doctor.  
The veteran has not indicated any other available records 
and has not indicated that he ever had treatment at a VA 
medical center.

Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist and that under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

II.  Entitlement to service connection for a skin 
disorder, including psoriasis

In general, service connection will be granted for 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

To grant direct service connection, it is required that 
the evidence show the existence of a current disability, 
an inservice disease or injury, and a link between the 
disability and the inservice disease or injury.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has 
been repeatedly reaffirmed by the United States Court of 
Appeals for the Federal Circuit, which recently stated 
that "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability".  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran has claimed that he suffered from a skin 
disorder, including psoriasis that is related to service, 
specifically he claimed that the condition was as a result 
of a malaria shot.  The veteran's service medical records 
do show that he was treated for a rash on his scalp and 
face identified as chronic dermatitis of unknown origin.  
It was added that this disability pre-existed service and 
improved with treatment.  Additionally, the private 
treatment notes from Dr. Caffey indicate that the veteran 
was treated for a skin rash in February and August 1994.  
There is no indication as to the etiology of this skin 
rash in 1994.  There is no indication of any treatment 
between 1943 and 1994.  The treatment notes from Dr. 
Caffey do not include any further reference to a skin rash 
or treatment for a skin rash after 1994.  The veteran 
himself stated on a VA form 21-4142 dated in July 2001, 
that he has no current skin disorder, but that he feels he 
had one while in service and immediately after discharge.  

The veteran has stated his belief that he had a skin 
disorder, including psoriasis while in service and 
immediately thereafter.  Service medical records do show 
that he had dermatitis of unknown etiology while in 
service, but there is no indication that he currently has 
a chronic skin disorder.  Dr. Caffey's treatment notes 
indicate treatment for a rash in 1994 but no treatment 
since then, and the veteran himself has stated that he 
does not currently suffer from any psoriasis or skin 
disorder.  Though the dermatitis was identified as chronic 
in service (and pre-existing service), the overall record 
does not establish its chronicity.  For the showing of 
chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity 
at the time, as distinguished from merely isolated 
findings or a diagnosis including the word ``Chronic.''  
38 C.F.R. § 3.303 (2002).  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v 
Derwinski, 3 Vet. App.  223, 225 (1992).

III. New and material evidence to reopen a claim of 
service connection for dementia praecox (claimed as mental 
anguish)

Entitlement to service connection for dementia praecox was 
denied by the RO in a rating decision in May 1945. This 
decision was not appealed and is final. Veterans 
Regulation No. 2(a), Part II, Par. III; Department of 
Veterans Affairs Regulation 1008; currently 38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2002).  Service connection was denied 
because there was no medical evidence showing a link 
between the veteran's dementia praecox and his military 
service.  The evidence at the time indicated that the 
veteran suffered from the disability prior to entering 
service and that it was not aggravated or caused by his 
brief military service.  There was no evidence that 
established that the dementia praecox was a chronic 
condition that began in service.

Prior, unappealed rating decisions may not be reopened 
absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A 
§ 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in conjunction with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2002).  When determining 
whether the claim should be reopened, the credibility of 
the newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1991).

The Board acknowledges that the regulation regarding new 
and material evidence was recently amended.  38 C.F.R. 
§ 3.156(a) (2002).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's 
request to reopen his claim of entitlement to service 
connection for dementia praecox was filed prior to August 
29, 2001.  Therefore, the amended regulation does not 
apply.

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim 
as in this case dealing with a claim for service 
connection.  Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified 
bases for the final disallowance that must be considered 
in determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the 
merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Evidence submitted since the May 1945 rating decision 
consists of statements from the veteran, and private 
treatment notes from Dr. Caffey.  For the purposes of 
reopening the claim, the Board is to presume the 
credibility of all new evidence submitted.  

None of the additional evidence tends to establish the 
essential element that was a specified basis for denial of 
the veteran's claim previously; that is the lack of 
evidence showing that there is a link between the 
veteran's service and any current dementia praecox, or 
evidence showing that dementia praecox was aggravated by 
service.  The veteran's statements are not new in the 
sense that they merely repeat his assertions made in 1945 
that his dementia praecox was caused by service.  The 
evidence from Dr. Caffey is new, but it is not material 
since there is no mention of dementia praecox at all, and 
no indication of a link to service.  There are medical 
records showing treatment for residuals of a 
cerebrovascular accident in October 1998, of recent onset, 
but no showing that this is related to service or dementia 
praecox.  

The evidence is deemed credible including the veteran's 
statements regarding his belief that he has a current 
disability linked to service, but he is not a medical 
professional, and while he is competent to describe 
symptoms, as a layperson he is not competent to testify to 
a medical diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence from Dr. 
Caffey does not indicate any treatment for dementia 
praecox or any etiology for the condition.  Though the 
veteran has been asked to submit evidence showing a link 
to service in order to reopen his claim, he has been 
unwilling or unable to comply.  Material evidence is 
evidence that "tends to prove the merits of the claim as 
to each essential element that was a specified basis for 
the last final disallowance of the claim."  See, Evans v. 
Brown, 9 Vet. App. at 284 (1996).  The specified basis for 
the last disallowance of the appellant's claim was that 
the evidence did not show any link between his service and 
his dementia praecox, that it was found to have preexisted 
service and was not aggravated by service.  Since the new 
evidence does not show any such link or establish that the 
condition was aggravated by service, the claim for service 
connection for dementia praecox cannot be reopened.



ORDER

Entitlement to service connection for a skin disorder, 
including psoriasis is denied.

New and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for dementia 
praecox, mixed type (claimed as mental anguish), and the 
claim is not reopened.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

